 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       DARA M., 1                                     Case No. 2:19-cv-05493-AFM
12                                  Plaintiff,
13                                                      MEMORANDUM OPINION AND
                      v.
                                                        ORDER REVERSING AND
14                                                      REMANDING DECISION OF
         ANDREW M. SAUL,
15       Commissioner of Social Security,               THE COMMISSIONER

16                                  Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying her applications for disability insurance benefits and supplemental security
20   income. In accordance with the Court’s case management order, the parties have filed
21   memorandum briefs addressing the merits of the disputed issues. The matter is now
22   ready for decision.
23                                         BACKGROUND
24            In December 2014, Plaintiff applied for disability insurance benefits and
25   supplemental security income, alleging disability beginning January 1, 2011.
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1   Plaintiff’s   applications   were   denied       initially   and   upon   reconsideration.
 2   (Administrative Record [“AR”] 101-118, 129-140, 229-238.) A hearing took place
 3   on June 18, 2018 before an Administrative Law Judge (“ALJ”). Plaintiff, who was
 4   represented by counsel, and a vocational expert (“VE”) testified at the hearing. (AR
 5   36-50.)
 6          In a decision dated August 1, 2018, the ALJ found that Plaintiff suffered from
 7   the following severe impairments: diabetes mellitus type II with diabetic neuropathy;
 8   degenerative disc disease and degenerative joint disease of the lumbar and cervical
 9   spine; lumbar radiculopathy; obesity; bilateral hip bursitis; mild arthritis of the right
10   knee, with meniscal tears; migraines; and anxiety disorder. (AR 19.) After finding
11   that Plaintiff’s impairments did not meet or equal any listed impairment (AR 20-22),
12   the ALJ assessed Plaintiff with the residual functional capacity (“RFC”) to perform
13   a range of sedentary work as follows: Plaintiff can sit for up to six hours in an eight-
14   hour workday, with normal breaks; stand and/or walk for up to four hours in an eight-
15   hour workday, for no more than one hour at a time; occasionally climb stairs and
16   ramps, but never climb ladders or scaffolds; occasionally balance, stoop, kneel,
17   crouch, and crawl; should avoid exposure to unprotected heights, heavy vibrations,
18   and workplace hazards; should not operate a motor vehicle commercially; should
19   avoid exposure to extreme temperatures; would be best suited for an occupation
20   performing routine, repetitive tasks, with no more than three-step instructions; and is
21   suited for work without high production quotas, and not in a fast-paced work
22   environment. (AR 23.) Relying on the testimony of the VE, the ALJ concluded that
23   Plaintiff was unable to perform her past relevant work, but was able to perform other
24   work existing in significant numbers in the national economy. (AR 26-28.)
25   Accordingly, the ALJ found Plaintiff not disabled. (AR 28.)
26          The Appeals Council subsequently denied Plaintiff’s request for review (AR
27   3-8), rendering the ALJ’s decision the final decision of the Commissioner.
28

                                                  2
 1                                    DISPUTED ISSUE
 2         Whether the ALJ erred in her assessment of Plaintiff’s subjective complaints.
 3                               STANDARD OF REVIEW
 4         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
 5   determine whether the Commissioner’s findings are supported by substantial
 6   evidence and whether the proper legal standards were applied. See Treichler v.
 7   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 8   evidence means “more than a mere scintilla” but less than a preponderance. See
 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
10   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
12   U.S. at 401. In the social security context, the threshold for substantial evidence is
13   “not high.” Biestek v. Berryhill, 139 S. Ct. 1149, 1154 (2019). This Court must
14   review the record as a whole, weighing both the evidence that supports and the
15   evidence that detracts from the Commissioner’s conclusion. Lingenfelter, 504 F.3d
16   at 1035. Where evidence is susceptible of more than one rational interpretation, the
17   Commissioner’s decision must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th
18   Cir. 2007).
19                                       DISCUSSION
20         1. Plaintiff’s Subjective Complaints
21         Plaintiff testified that she is unable to work primarily due to injuries she
22   sustained in a car accident in 2014. She is in constant pain, even with medication. In
23   addition, she testified that she had developed arthritis in her hand and fibromyalgia.
24   Plaintiff is unable to stand or sit for “too long.” (AR 42-43.)
25         In her function report, Plaintiff stated that she can stand or sit for only five
26   minutes and can walk only a few feet before needing to rest for at least ten minutes.
27   She walks with a cane for balance and to help with pain. Plaintiff indicated that she
28   suffers from nerve pain in her legs and feet, and numbness in her legs and arms on a

                                                3
 1   daily basis. Her hands become numb and are difficult to use. Plaintiff also suffers
 2   from depression, anxiety, and post-traumatic stress from her car accident. She has
 3   difficulty with concentration, focus, and memory. The medication she takes prevents
 4   her from driving and concentrating, and “puts her to sleep most [of the] time.” (AR
 5   271-272, 285, 288, 290-294, 313-316.)
 6         2. Relevant Law
 7         Where, as here, a claimant has presented evidence of an underlying impairment
 8   that could reasonably be expected to produce pain or other symptoms, the ALJ must
 9   “evaluate the intensity and persistence of [the] individual’s symptoms ... and
10   determine the extent to which [those] symptoms limit his ... ability to perform work-
11   related activities ....” SSR 16–3p, 2016 WL 1119029, at *4. Absent a finding that the
12   claimant is malingering, an ALJ must provide specific, clear and convincing reasons
13   before rejecting a claimant’s testimony about the severity of her symptoms. Trevizo
14   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (citing Garrison v. Colvin, 759 F.3d
15   995, 1014-1015 (9th Cir. 2014)). “General findings [regarding a claimant’s
16   credibility] are insufficient; rather, the ALJ must identify what testimony is not
17   credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin,
18   775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821, 834 (9th
19   Cir. 1995)). The ALJ’s findings “must be sufficiently specific to allow a reviewing
20   court to conclude the adjudicator rejected the claimant’s testimony on permissible
21   grounds and did not arbitrarily discredit a claimant’s testimony regarding pain.”
22   Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell v.
23   Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991) (en banc)).
24         Factors an ALJ may consider include conflicts between the claimant’s
25   testimony and the claimant’s conduct – such as daily activities, work record, or an
26   unexplained failure to pursue or follow treatment – as well as ordinary techniques of
27   credibility evaluation, such as internal contradictions in the claimant’s statements and
28   testimony. See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). In addition,

                                                4
 1   although an ALJ may not disregard a claimant’s testimony solely because it is not
 2   substantiated by objective medical evidence, the lack of medical evidence is a factor
 3   that the ALJ can consider in making a credibility assessment. Burch v. Barnhart, 400
 4   F.3d 676, 680-681 (9th Cir. 2005).
 5         3. Analysis
 6         In discounting Plaintiff’s allegations and testimony concerning her symptoms,
 7   the ALJ found that Plaintiff’s “statements concerning the intensity, persistence and
 8   limiting effects of these symptoms are not entirely consistent with the medical
 9   evidence and other evidence in the record for the reasons explained in this decision.”
10   (AR 25.) The Ninth Circuit has observed that a version of this boilerplate statement
11   is routinely included in an ALJ’s decision “as an introduction to the ALJ’s credibility
12   determination” after which the ALJ “typically identify what parts of the claimant’s
13   testimony were not credible and why.” Treichler, 775 F.3d at 1103. Here, the ALJ
14   provided the following explanation for her credibility determination:
15         As for [Plaintiff]’s statements about the intensity, persistence, and
16         limiting effects of his or her symptoms, they are inconsistent with the
17         medical evidence of record because there is no objective evidence of
18         swelling in her hands, no objective evidence of fibromyalgia, and no
19         evidence of arthritis in her hands.
20   (AR 25.) Other than the foregoing sentence, the ALJ’s decision sheds little light upon
21   her credibility assessment. In the course of her Step Two analysis, the ALJ
22   acknowledged that the consultative examining physician diagnosed Plaintiff with
23   fibromyalgia, but concluded that there was insufficient evidence supporting it
24   because there was “no discussion as to why that diagnosis was made.” (AR 20.) Also
25   in the Step Two analysis, the ALJ observed that there was no documentation showing
26   that Plaintiff complained of hand swelling to her medical providers nor any findings
27   of hand swelling. (AR 20.) Last, in discussing the medical evidence, the ALJ noted
28

                                                 5
 1   Plaintiff’s complaint of daily migraine headaches, but found that there was “no
 2   objective evidence of the frequency or severity of these headaches.” (AR 24.)
 3         Plaintiff challenges certain of the ALJ’s conclusions regarding the medical
 4   evidence – for example, Plaintiff points out that she was diagnosed with fibromyalgia
 5   on multiple occasions. (ECF No. 18 at 6-7, citing AR 1140, 1325, 1511.) It is not
 6   necessary to resolve Plaintiff’s objections because, even assuming the ALJ accurately
 7   summarized the record and properly relied upon the lack of objective medical
 8   evidence to discount Plaintiff’s subjective complaints, it was error for the ALJ to rely
 9   solely on lack of evidence to support her determination. See Burch v. Barnhart, 400
10   F.3d 676, 681 (9th Cir. 2005); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.
11   2001).
12         The Commissioner attempts to characterize the ALJ’s stated reason for making
13   an adverse assessment of Plaintiff’s testimony as something more than a lack of
14   objective medical evidence. The Court finds the Commissioner’s arguments
15   unpersuasive.
16         The Commissioner points out that the ALJ found Plaintiff’s allegations of pain,
17   arthritis of the hands, and fibromyalgia to be “inconsistent with the medical evidence
18   of record.” (ECF No. 19 at 5-6, citing AR 25.) Although not entirely clear, it appears
19   that the Commissioner contends that í in addition to finding Plaintiff’s subjective
20   complaints lacked support in the medical record í the ALJ relied upon an affirmative
21   inconsistency between Plaintiff’s allegations and the medical evidence. It is true that
22   a contradiction between a claimant’s subjective complaints and specific medical
23   evidence may constitute a distinct basis for finding the claimant’s allegations lack
24   credibility. See Sills v. Astrue, 2013 WL 782076, at *3 (C.D. Cal. Mar. 1, 2013)
25   (“there is an analytical difference between a lack of corroborating medical evidence
26   and a contradiction between subjective claims and existing medical evidence”)
27   (citing Morgan v. Commissioner, 169 F.3d 595, 599-600 (9th Cir. 1999).
28   Accordingly, an ALJ may properly rely upon a contradiction between a claimant’s

                                                6
 1   allegations and the medical evidence in reaching a credibility determination. See
 2   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)
 3   (“Contradiction with the medical record is a sufficient basis for rejecting the
 4   claimant’s subjective testimony.”); Garcia v. Comm’r Soc. Sec. Admin., 498
 5   F. App’x 710, 711 (9th Cir. 2012) (claimant’s testimony properly discounted based
 6   on contradiction between that testimony and his doctor). Here, however, the ALJ’s
 7   decision does not clearly rely upon a contradiction with the medical evidence as
 8   opposed to a lack of support in the objective medical record. Notably, although the
 9   ALJ used the word “inconsistent,” she did not cite any medical evidence that she
10   believed affirmatively contradicted Petitioner’s subjective complaints. Cf. Morgan,
11   169 F.3d at 599-600 (finding ALJ provided clear and convincing reasons for rejecting
12   claimant’s testimony where ALJ noted that, “contrary to Morgan’s claims of lack of
13   improvement, Dr. Reaves reported that Morgan’s mental symptoms improved with
14   the use of medication”). Instead, the ALJ’s discussion focuses exclusively on the lack
15   of objective evidence of fibromyalgia, arthritis, and swelling in the hands. (See AR
16   20, 25 (“there is no objective evidence of...”)
17         The Commissioner also proposes that Plaintiff’s “lack of treatment and mild
18   findings” support the ALJ’s assessment of Plaintiff’s subjective complaints. (ECF
19   No. 19 at 6-7.) In addition, the Commissioner cites cases holding that conservative
20   treatment is a sufficient basis for discounting a claimant’s testimony and observes
21   that Plaintiff “appears to have been treated primarily with medications.” (ECF No.
22   19 at 6, citing, among other cases, Parra v. Astrue, 481 F.3d 742, 750-751 (9th Cir.
23   2007).) While the Commissioner may be correct that the clinical evidence related to
24   Plaintiff’s hands was “mild,” this argument boils down to a reliance on the lack of
25   objective   medical    evidence    supporting     Plaintiff’s   subjective   complaints.
26   Furthermore, whether or not the Commissioner has accurately characterized
27   Plaintiff’s treatment as conservative, the ALJ’s decision does not purport to rely upon
28   conservative treatment as a reason for reaching an adverse credibility finding. In the

                                                7
 1   absence of a clearer indication that the ALJ intended to rely on the reason suggested
 2   by the Commissioner, the Court may not conclude it is legally sufficient. See
 3   Treichler, 775 F.3d at 1103 (“we cannot substitute our conclusions for the ALJ’s, or
 4   speculate as to the grounds for the ALJ’s conclusions”).
 5         In sum, notwithstanding the Commissioner’s arguments, the Court cannot
 6   avoid the conclusion that the ALJ’s adverse credibility finding is based solely upon
 7   the lack of supporting objective evidence. As a result, the ALJ erred in failing to
 8   provide specific clear and convincing reasons to support her decision to discredit
 9   Plaintiff’s subjective complaints concerning pain and other symptoms. This error was
10   not harmless. See, e.g., Brown-Hunter, 806 F.3d at 492 (ALJ’s failure adequately to
11   specify reasons for discrediting claimant’s testimony “will usually not be harmless”).
12   In light of the significant functional limitations reflected in Plaintiff’s testimony, the
13   Court cannot “confidently conclude that no reasonable ALJ, when fully crediting
14   [Plaintiff’s] testimony, could have reached a different disability determination.” Stout
15   v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-1056 (9th Cir. 2006).
16         4. Remedy
17         “When the ALJ denies benefits and the court finds error, the court ordinarily
18   must remand to the agency for further proceedings before directing an award of
19   benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Indeed, Ninth
20   Circuit case law “precludes a district court from remanding a case for an award of
21   benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403,
22   407 (9th Cir. 2016) (citations omitted). “The district court must first determine that
23   the ALJ made a legal error, such as failing to provide legally sufficient reasons for
24   rejecting evidence. If the court finds such an error, it must next review the record as
25   a whole and determine whether it is fully developed, is free from conflicts and
26   ambiguities, and all essential factual issues have been resolved.” Dominguez, 808
27   F.3d at 407 (citation and internal quotation marks omitted).
28

                                                 8
 1            Although the Court has found error as discussed above, the record is not fully
 2   developed, and factual issues remain outstanding. The issues concerning Plaintiff’s
 3   alleged disability “should be resolved through further proceedings on an open record
 4   before a proper disability determination can be made by the ALJ in the first instance.”
 5   See Brown-Hunter, 806 F.3d at 496; see also Treichler, 775 F.3d at 1101 (remand
 6   for award of benefits is inappropriate where “there is conflicting evidence, and not
 7   all essential factual issues have been resolved”) (citation omitted); Strauss v. Comm’r
 8   of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (same where the record
 9   does not clearly demonstrate the claimant is disabled within the meaning of the Social
10   Security Act). Accordingly, the appropriate remedy is a remand for further
11   administrative proceedings.2
12                                                  ORDER
13            IT IS THEREFORE ORDERED that Judgment be entered reversing the
14   decision of the Commissioner of Social Security and remanding this matter for
15   further administrative proceedings consistent with this opinion.
16

17   DATED: 3/12/2020
18

19                                                   ____________________________________
20
                                                          ALEXANDER F. MacKINNON
                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28   2   It is not the Court’s intent to limit the scope of the remand.

                                                         9
